Citation Nr: 1038593	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991 
and from September 1999 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the VA RO 
in Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program.  The purpose of the BDD 
program is to help ensure a smooth transition from military to 
civilian status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  Because the current 
appeal was processed as part of the Virtual VA system, any future 
consideration of this appellant's case should take into 
consideration the existence of this electronic record. 

Additional evidence was obtained and added to the record after 
the supplemental statement of the case was issued in November 
2009.  In a September 2010 appellant's brief, the Veteran's 
representative waived RO consideration of this evidence.  Thus, 
the Board may proceed with a decision on the merits.  See 
38 C.F.R. § 20.1304 (2009).

During the course of the appeal, the Veteran has raised claims 
for increased ratings for hernia, psychiatric and skin disorders.  
These claims were denied in rating decisions issued in September 
and November 2009.  The Veteran has not filed a notice of 
disagreement (NOD) with regard to these denials.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hypertension 
has required continuous medication for control and has been 
manifested by a history of diastolic pressure of predominantly 
100 or more.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an 
initial 10 percent rating for hypertension have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.119, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for hypertension arises 
from the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing an NOD begins the appellate process, 
and any remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to downstream 
elements (such as initial rating) are appropriately addressed 
under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA associated with the claims file, the Veteran's service 
treatment records, identified post-service VA treatment records, 
and various statements submitted by the Veteran and his 
representative, along with a May 2007 pre-discharge VA 
examination, which the Board finds are adequate for rating 
purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
There is no evidence of a change in the disability since the May 
2007 examination.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where, as here, the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is required.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Since the award of service connection, the Veteran's hypertension 
has been rated as noncompensable under Diagnostic Code 7101, 
which pertains to hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  Diagnostic Code 7101 provides 
for a 10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; or 
where an individual has a history of diastolic pressure that is 
predominantly 100 or more which requires continuous medication 
for control.  A 20 percent rating may be assigned with diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more is 
rated as 40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2009).  Where the criteria for a 
compensable rating under a diagnostic code are not met, and the 
schedule does not provide for a zero percent rating, as in 
Diagnostic Code 7101, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).

The Veteran has not been found to have hypertensive heart 
disease.  Accordingly, the Board will consider entitlement to a 
compensable rating for hypertension only.

In various statements, the Veteran has given a history of normal 
blood pressure readings during about the first six years of 
active duty.  After becoming an instructor at Cherry Point, his 
diastolic blood pressure was predominantly 100 or more, noting 
that it was first officially discovered in December 2005, when he 
arrived for a dental bone graft surgery.  At that time, five pre-
surgical readings were: 158/102, 150/92, 147/100, 144/98 and 
150/99, with a 135/99 post-surgical reading.  The surgery was 
delayed 13 days due to his potential for heavy bleeding and he 
was instructed to see his primary care physician.  The Veteran 
indicated that whenever he went to medical, his initial diastolic 
blood pressure readings were usually 110 or more, once his blood 
pressure readings dropped to an acceptable level, he would then 
be seen.  In a March 2009 statement, he indicated that he 
recently took out a life insurance policy and because of his 
blood pressure; that he did not qualify for the preferred rate 
and that he has to pay an additional $60 monthly.

Service treatment records confirm that, when seen in February 
2006, the Veteran's blood pressure reading was 138/96, manual 
blood pressure reading was 132/90.  The assessment was blood 
pressure isolated elevated; will initiate 5-day home BP check, 
follow-up afterwards for re-evaluation, if consistently elevated, 
initial hypertension evaluation.  

In early March 2006, his blood pressure reading was 146/86, 
manual blood pressure reading was 110/80.  A month later, the 
blood pressure reading was 122/82.  In late April 2006, it had 
climbed to 153/92, decreasing to 128/84 at the end of May 2006.  
By October 2006, the Veteran's blood pressure was elevated again 
and the reading was 147/95.  

The assessment was systemic hypertension, has failed lifestyle 
modification; will place on trial of HCTZ with daily BP checks.  
Veteran expressed his disinterest in taking medication, but it 
was strongly recommendation that he take medication.  In December 
2006, Veteran's blood pressure reading was 137/99.  

The assessment was "combined systolic and diastolic elevation, 
male with resolving pneumonia and hypertension".  He was 
switched from ACE inhibitor to ARB and a beta blocker was added, 
the Veteran was to take his BP's two or three times per day and 
keep a log.  

By January 2007, his blood pressure reading was normal at 128/77; 
however, the assessment was "combined systolic and diastolic 
elevation, presents for BP check and follow-up on meds".  
Although he had "good" BP that day, his home measurements were 
elevated around 100 for diastolic pressures.  The plan was to 
increase losartan to 50 mg in the morning and continue BP 
measurements at home and return within two weeks.  During a 
February 2007 follow-up, the blood pressure reading was 129/76 
and the assessment was normal BP now with hypertension medication 
usage.  

During a May 2007 pre-discharge VA examination, the Veteran gave 
a history of elevated blood pressure readings and started on 
antihypertensive therapy.  Initially, he was treated with 
losartan and atenolol, but was recently switched to lisinopril, 
which he was tolerating well.  He was not experiencing any 
functional impairment.  His blood pressure readings were normal 
at 120/86 (left arm lying and sitting) and at 120/82 (right arm 
standing).  

The diagnosis was high blood pressure on medical therapy with 
lisinopril.  Subsequent blood pressure readings were: 136/83 (May 
2008), 153/95 and 116/74 (November 2008), 142/80 (January 2009), 
107/77 (February 2009), and 115/74 (April 2010).

This record shows that the Veteran's home blood pressure 
measurements were predominantly 100 and he is currently on 
continuous medication for BP control.   Based on the above, and 
resolving all doubt in the Veteran's favor, the Board concludes 
that the Veteran's hypertension more nearly approximated the 
criteria for an initial 10 percent rating since the award of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As the Veteran has retained good control of his hypertension with 
medication and has not had any diastolic pressure readings of 
more than 110 or systolic pressure of 200 or more, the evidence 
is against a finding that the disability approximates the 
criteria for an evaluation in excess of 10 percent.  38 C.F.R. 
§§ 4.7, 4.21.  Accordingly, an evaluation in excess of 10 percent 
is not warranted.



Extraschedular Considerations

The Board has considered whether referral for an extraschedular 
rating is warranted.  In this case, the Veteran's hypertension 
requires medication for control and his blood pressure has been 
elevated at times.  The rating schedule contemplates these 
symptoms.  See Thun v. Peake, 22 Vet. App. 111 (2008).  No other 
manifestations of the disability have been reported.  Hence 
further consideration of an extraschedular rating is not 
warranted.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  A TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2008).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  In this case the Veteran has 
not reported, and the evidence does not otherwise suggest, that 
he is unemployed or unemployable; thus, there is no evidence of 
unemployability and the issue of entitlement to TDIU is not 
raised.






							(CONTINUED ON NEXT PAGE)
ORDER

An initial 10 percent rating for hypertension is granted, 
effective from the date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


